The district court denied this claim because this court rejected Jones'
                contention that the search was illegal on direct appeal, see Jones v. State,
                Docket No. 55508 (Order Affirming in Part, Reversing in Part and
                Remanding, November 5, 2010), and therefore any argument would have
                been futile. See Ennis v. State, 122 Nev. 694, 706, 137 P.3d 1095, 1103
                (2006). We conclude that the district court did not err by denying this
                claim.
                              Second, Jones argues that the district court erred by denying
                his claim that counsel was ineffective for failing to propose an instruction
                defining "personal identification information." Jones asserts that, without
                such a definition, the jury had no guidance in applying the law to the facts
                and he was prejudiced by counsel's failure to seek such a definition
                because the issue was not preserved for appeal.' The district court denied
                this claim because Jones failed to demonstrate that the instructions given
                were objectionable and did not establish legal cause for different
                instructions. We note that Jones failed to suggest an appropriate
                definition of "personal identification information," and the words are
                "sufficiently definite that ordinary people using common sense could grasp
                the nature of the prohibited conduct," Ford v. State, 127 Nev.
                262 P.3d 1123, 1132 (2011) (quoting U.S. v. Gagliardi, 506 F.3d 140, 147
                (2d Cir. 2007)). We conclude that the district court did not err by denying
                this claim.


                      'Jones also appears to claim that counsel was ineffective for failing
                to challenge a statute as unconstitutionally vague. We decline to address
                this claim because it is not supported by any authority or cogent
                argument. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                          _                     #
                               Third, Jones argues that the district court erred by denying
                   his claim that counsel was ineffective for failing to interview James P.
                   Carney to determine whether he gave Jones permission to use his identity.
                   The district court conducted an evidentiary hearing and determined that
                   the claim was belied by the record because James P. Carney, the victim,
                   testified that he never gave Jones permission to use his identity.
                   However, Jones' argument indicated that counsel was ineffective for
                   failing to interview a different James P. Carney who Jones claimed lived
                   in California. Because Jones failed to establish that James P. Carney of
                   California's testimony would have been favorable, or that he even existed,
                   we conclude that the district court did not err by denying this claim. See
                   Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (noting that we
                   will affirm a decision of the district court if it reaches the right result,
                   even if for the wrong reason).
                               Fourth, Jones argues that the district court erred by denying
                   his claims that counsel was ineffective for failing to interview other
                   witnesses, subpoena bank policies and procedures, and subpoena bank
                   surveillance videos. The district court denied these claims because Jones
                   failed to identify what such investigations would have revealed and how
                   they would have changed the result at trial. See Browning v. State, 120
                   Nev. 347, 357, 91 P.3d 39, 47 (2004) ("[S]peculation does not demonstrate
                   prejudice."). We conclude that the district court did not err by denying
                   these claims.
                               Fifth, Jones argues that the district court erred by denying his
                   claim that counsel was ineffective for failing to object to in-court
                   identification tainted by a photographic line-up. The district court denied
                   this claim because there was no indication that the photographic line-up

   SUPREME COURT
          OF
       NEVADA


  (0) 1947A
                                                              3
vV,MENMESMINEMMIIIT--                1111LMARYSIZOMENIMENZEIMIIIIMIERSO-
                was suggestive and thus any objection would have been futile. See Ennis,
                122 Nev. at 706, 137 P.3d at 1103; see also Gehrke v. State, 96 Nev. 581,
                583-84, 613 P.2d 1028, 1030 ("The test is whether, considering all the
                circumstances, 'the confrontation conducted in this case was so
                unnecessarily suggestive and conducive to irreparable mistaken
                identification that (appellant) was denied due process of law." (quoting
                Stovall v. Denno, 388 U.S. 293, 301-302 (1967), disapproved on other
                grounds by Griffith v. Kentucky, 479 U.S. 314, 326-27 (1987))). We
                conclude that the district court did not err by denying this claim.
                            Sixth, Jones argues that the district court erred by denying his
                claims that counsel was ineffective for failing to present mitigating
                evidence at sentencing and failing to argue for concurrent sentences. The
                district court denied these claims because counsel adamantly argued on
                Jones' behalf at sentencing. We conclude that the district court did not err
                by denying these claims.
                            Seventh, Jones argues that the district court erred by denying
                his claim that counsel's ineffectiveness, considered cumulatively, warrants
                relief. The district court denied this claim because it found that counsel
                was not ineffective. We conclude that the district court did not err by
                denying this claim.
                            Having considered Jones' contentions and concluded that no
                relief is warranted, we
                            ORDER the judgment of the district court AFFIRMED.



                                          Gibbons

                                          ___, J.                                      J.
                Douglas                                    Saitta
SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                cc: Hon. Doug Smith, District Judge
                     Matthew D. Carling
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                 5
(0) 1947A